FILED
                                                                      Oct 26 2018, 9:06 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
William H. Kelley                                          Ann Marie Waldron
Thaddeus C. Kelley                                         WALDRON LAW
KELLEY LAW OFFICES LLC                                     Indianapolis, Indiana
Bloomington, Indiana
                                                           Michael E. Simmons
                                                           HUME SMITH GEDDES GREEN &
                                                           SIMMONS, LLP
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Nolan Clayton,                                             October 26, 2018
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CT-705
        v.                                                 Appeal from the Marion Superior
                                                           Court
Gregory Smith,                                             The Honorable James B. Osborn,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           49D14-1606-CT-21431



Bailey, Judge.




Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                           Page 1 of 29
                                              Case Summary
[1]   Upon the trial of a personal injury action brought by Gregory Smith (“Smith”)

      against Nolan Clayton (“Clayton”), a jury found Clayton liable for

      $21,000,000.00, and the trial court subsequently awarded Smith a portion of the

      prejudgment interest he requested. Clayton moved for post-verdict credit for

      advance payments purportedly made by insurers on his behalf, but the trial

      court did not contemporaneously reduce the verdict.1 Clayton appeals, asking

      that we set aside the judgment entered upon the jury verdict and remand for a

      new trial. We affirm.



                                                        Issues
[2]   Clayton presents four issues for review:


                 I.       Whether the trial court abused its discretion in making
                          evidentiary rulings pertaining to prior conduct of Clayton
                          and Smith;


                 II.      Whether the trial court abused its discretion in admitting
                          testimony from Smith’s three expert or skilled witnesses;


                 III.     Whether Smith was improperly awarded prejudgment
                          interest; and




      1
          A declaratory judgment action involving one or more of the insurers was pending in another court.


      Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                               Page 2 of 29
              IV.      Whether Clayton is entitled to post-verdict credit for
                       advance payments.


                             Facts and Procedural History
[3]   Smith and Clayton met as Stacked Pickle co-workers and became friends who

      socialized a few times per week, typically going to a gym to work out or to bars

      to drink and watch televised sports. As of February 2016, Smith was the

      manager of a Stacked Pickle bar in Fishers. He volunteered to work a few

      hours on the evening of February 17, 2016 at a special event at the Stacked

      Pickle near downtown Indianapolis. Smith asked Clayton to accompany him

      and wait while Smith worked.


[4]   Smith drove his truck to the Indianapolis Stacked Pickle, with Clayton as his

      passenger. At that time, it was anticipated that Smith would be driving himself

      and Clayton home. Smith began his work and Clayton sat down at a bar table.

      Clayton ordered his first alcoholic drink around 10:30 p.m. About one hour

      later, Smith was told that there were sufficient employees to cover the special

      event without him. Smith sat down at Clayton’s table and began to consume

      alcoholic drinks also.


[5]   After several hours of drinking, Smith and Clayton apparently realized that they

      should not drive. They had some discussion about calling a ride-sharing

      service, but Clayton was unable to get his telephone application to work.

      Ultimately, a Stacked Pickle employee asked that Smith leave. He and Clayton

      complied with the request, but both were unable to walk steadily. On the way


      Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018       Page 3 of 29
      out, the pair crashed into a hostess stand and broke it. A Stacked Pickle

      employee locked the door and called for a cab to pick up the men outside.


[6]   Smith and Clayton began to bang on the glass and yell that a coat had been left

      behind. Someone handed a coat out to Smith or Clayton and they moved away

      from the door. Thereafter, some Stacked Pickle patrons or employees saw

      Smith and Clayton wrestling around on the pavement, but their words were not

      audible inside the building. As the summoned cab arrived, Smith’s truck passed

      the cab and headed north. Clayton was the driver and Smith was the

      passenger. Neither would later remember how Clayton obtained the truck keys

      or what discussion preceded Clayton taking the wheel.


[7]   Minutes later, at around 3:52 a.m. on February 18, Smith’s truck crashed into a

      tree near 10th Street and White River Parkway. Clayton was not seriously

      injured. However, Smith was ejected from the truck and suffered a broken

      neck. He was rendered quadriplegic, deprived of sensation below his neck and

      lacking control of his extremities, other than some limited bicep function.

      Blood tests revealed that, at 4:52 a.m., Smith’s blood alcohol content was 0.245

      and, at 6:20 a.m., Clayton’s blood alcohol content was 0.208. Clayton was

      arrested and ultimately pleaded guilty to driving while intoxicated.


[8]   Smith had liability coverage through a policy issued by Progressive

      Southeastern Insurance Company (“Progressive”). Progressive denied that its

      policy provided bodily injury coverage for a single vehicle accident in which its

      named insured was the injured party; however, Progressive tendered $5,000.00


      Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018      Page 4 of 29
       for medical payments. Clayton’s parents had a policy with Allstate Insurance

       (“Allstate”). Stacked Pickle was insured by Erie Insurance (“Erie”). Allstate

       and Erie provided payments to Smith pursuant to settlement agreements.

       Clayton assigned any cause of action he might have against Progressive, for bad

       faith or other claims, to Allstate. Additionally, Smith agreed that he would not

       execute recovery upon Clayton’s personal assets.


[9]    On June 15, 2016, Smith filed a personal injury complaint against Clayton in

       Marion County Superior Court, seeking both compensatory and punitive

       damages. Allstate and Progressive intervened to provide legal representation

       for Clayton.2 Clayton raised a non-party defense, naming Stacked Pickle.


[10]   In January of 2017, Progressive filed a declaratory judgment in a Marion

       County court, seeking a declaration that it had no liability for bodily injury

       incurred in the single vehicle collision. In the instant matter, the trial court

       denied motions to stay pending resolution of the declaratory action or to

       bifurcate the personal injury trial. The matter proceeded to a jury trial on

       December 4, 2017.


[11]   On December 11, 2017, the jury apportioned fault for Smith’s injuries: 5% to

       Stacked Pickle, as a non-party, 35% to Smith, and 60% to Clayton. Smith’s

       damages were found to be $35,000,000.00; accordingly, $21,000,000.00 was

       Clayton’s share. The jury awarded no punitive damages. Smith was granted




       2
           Ultimately, at least eight attorneys entered an appearance to represent a party or an intervenor.


       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                                     Page 5 of 29
       prejudgment interest in the amount of $714,574.35, providing for a total

       judgment against Clayton of $21,714,574.35.


[12]   Clayton filed a motion to reconsider the award of prejudgment interest and a

       motion to correct error. Clayton also filed a motion for post-verdict credit for

       advance payments, seeking $5,000.00 credit for sums paid by Progressive, and

       seeking credit in an amount equal to the payment received by Smith from

       Allstate in a confidential settlement. On February 14, 2018, the trial court

       conducted a hearing on the pending motions. Clayton’s motions for

       reconsideration of prejudgment interest and correction of error were denied.

       Although the trial court heard argument on Clayton’s motion for credit for

       advance payments, the parties acknowledged that resolution of the declaratory

       judgment was pending, and ultimately the trial court did not enter an order

       reducing the jury verdict against Clayton at that time. Clayton now appeals.



                                   Discussion and Decision
                                      Prior Conduct Evidence
[13]   Clayton contends that the trial court’s evidentiary rulings denied him a fair trial

       on the matter of liability. Specifically, Clayton observes that the jury – tasked

       with apportioning fault – learned of his prior bad conduct but did not learn of

       Smith’s criminal history.


[14]   During pretrial depositions, Clayton admitted to driving while intoxicated prior

       to the accident, although he had no alcohol-related arrests or convictions, and

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018       Page 6 of 29
       Smith admitted to having some criminal history. Smith’s criminal history,

       which he sought to exclude via a motion in limine,3 consisted of one conviction

       each for public intoxication, reckless driving, and battery. He was on probation

       at the time of the accident and one probationary term required that he not

       consume alcohol in an illegal manner.


[15]   A theory of Clayton’s defense was that Smith, highly motivated to avoid further

       legal peril or violation of his probation, must have insisted upon Clayton

       driving. As such, he argued that the jury might apportion greater fault to Smith

       if advised of his criminal history. The trial court disagreed with Clayton’s

       relevance argument and granted Smith’s motion in limine.


[16]   During Smith’s case-in-chief, Clayton was called as a witness. He testified that

       both he and Smith had driven while intoxicated on some prior occasions.

       Despite defense counsel’s contention that Clayton’s testimony had “opened the

       door” to evidence of Smith’s criminal history, and the trial court’s indication

       that this “might” have happened, ultimately the criminal history was not

       admitted into evidence. (Tr. Vol. II, pg. 104.) In sum, the jury heard about

       Smith’s and Clayton’s prior uncharged conduct of driving while intoxicated but



       3
           Smith requested preclusion of:

       Any evidence, questions, or remarks pertaining to Plaintiff’s driving record, criminal arrests, criminal charges
       and/or convictions, or the underlying facts related thereto; and
       Any evidence, questions, or remarks related to criminal arrests, charges or convictions, including civil
       infractions, of Plaintiff which are not otherwise admissible under Rule of Evidence 609.
       (Appellee’s App. Vol. II, pg. 7.)



       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                                Page 7 of 29
       did not hear about Smith’s convictions, one of which was alcohol-related and

       two of which were allegedly committed while Smith was under the influence of

       alcohol.


[17]   A trial court exercises broad discretion in ruling on the admissibility of

       evidence, and an appellate court should disturb its ruling only where it is shown

       that the court abused its discretion. Sims v. Pappas, 73 N.E.3d 700, 705 (Ind.

       2017). An abuse of discretion occurs when the trial court’s decision is clearly

       against the logic and effect of the facts and circumstances before the court. Id.


[18]   “Evidence is relevant if: (a) it has any tendency to make a fact more or less

       probable than it would be without the evidence; and (b) the fact is of

       consequence in determining the action.” Ind. R. Evid. 401. Pursuant to

       Evidence Rule 403, “[t]he court may exclude relevant evidence if its probative

       value is substantially outweighed by a danger of one or more of the following:

       unfair prejudice, confusing the issues, misleading the jury, undue delay, or

       needlessly presenting cumulative evidence.” “Although evidence must be

       relevant to be admissible, not all relevant evidence is admissible.” Sims, 73

       N.E.3d at 707.


[19]   Smith contended that his and Clayton’s lack of memory about the choice of

       driver and the absence of corroboration from bystanders rendered the jury

       unable to determine whether Smith influenced Clayton to drive. Accordingly,

       Smith claimed that his prior criminal history was not relevant to the

       determination of a fact in issue. Clayton argued the criminal history was


       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018          Page 8 of 29
       admissible to show Smith’s state of mind and was evidence of his habit.

       Clayton also argued that the criminal history was relevant to damages,

       specifically, lost wages, and to punitive damages.4


[20]   In Sims, our Indiana Supreme Court considered whether and under what

       circumstances a drunk driver’s prior alcohol-related driving convictions could

       be introduced into evidence. The Court specified that evidence of the driver’s

       prior convictions was “not relevant” with respect to the plaintiff’s claims for

       compensatory damages and loss of consortium, and thus the Court addressed

       only whether the evidence was relative to the punitive damages claim.5 73

       N.E.3d at 706.


[21]   In performing this narrow review, the Court agreed with the Court of Appeals

       that “evidence of similar acts may be admissible ‘because of the light which it

       throws on the state of mind of a person, as for example, his knowledge, motive

       or intent.’” Id. (quoting Lindley v. Oppegaard, 275 N.E.2d 825, 827 (1971)). The

       Court concluded that evidence of the driver’s two prior similar acts had a




       4
         Clayton did not seek to introduce evidence of the prior convictions to impeach Smith’s testimony. Indiana
       Evidence Rule 609 provides the general rule and limitation in such instances: “For the purpose of attacking
       the credibility of a witness, evidence that the witness has been convicted of a crime or an attempt of a crime
       must be admitted but only if the crime committed or attempted is (1) murder, treason, rape, robbery,
       kidnapping, burglary, arson, or criminal confinement; or (2) a crime involving dishonesty or false statement,
       including perjury.”
       5
         To prevail on a punitive damages claim, the plaintiff must show that the defendant subjected another person
       to probable injury, with an awareness of such impending danger and with heedless indifference of the
       consequences. Sims, 73 N.E.3d at 706. The tortious conduct must be marked by malice, fraud, gross
       negligence, or oppressiveness that is not the result of mistake of law or fact, honest judgment error,
       overzealousness, mere negligence or other such noniniquitous human failing. Id.

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                               Page 9 of 29
       tendency to demonstrate whether his conduct at the time of the collision was a

       conscious and voluntary act committed in reckless disregard of the

       consequences to others. Id. The evidence was thus relevant within the meaning

       of Rule 401, but the Court “hasten[ed] to emphasize the evidence was relevant

       only on the issue of punitive damages.” Id. at 706-07.


[22]   However, as Clayton observes, the Court left open the question of relevance in

       other situations:


               Amicus curiae Indiana Trial Lawyers Association contends
               evidence of prior convictions is also relevant on the question of
               reasonable care and proximate cause, both of which are
               implicated in determining liability for a negligence claim. The
               parties do not explore this issue likely because liability was
               conceded. In similar fashion we decline to explore this issue as
               well. Instead we leave it open for another day.


       Id. at 706, n. 5.


[23]   Although Clayton broadly claims that Smith’s criminal history was relevant to

       “throw light on his state of mind,” Appellant’s Brief at 14, as in Sims, the

       proximate cause of Smith’s injuries was not in dispute. Nor did Clayton claim

       that he had acted with reasonable care; rather, he admitted some fault but

       stopped short of conceding that he had greater fault than Smith and non-party

       Stacked Pickle. As such, the issues of proximate cause and reasonable care

       were not the contested issues before the jury herein. The jury, which did not

       award punitive damages, apportioned fault and awarded compensatory

       damages. Given that our Supreme Court has held that a drunk driver’s prior

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018         Page 10 of 29
       alcohol-related convictions are not relevant to compensatory damages, it would

       follow that a drunk passenger’s prior alcohol-related convictions are not

       relevant to compensatory damages. That is, Smith did not sustain greater or

       lesser compensable damages from the collision because he had a criminal

       history.6


[24]   Thus, only the narrow question remains as to whether Smith’s prior convictions

       might constitute “state of mind” evidence relevant to the jury’s apportionment

       of fault under the unique circumstances of this case. We are not so persuaded.

       Arguably, one who had been criminally punished in the past and was actively

       on probation would be motivated to avoid drunk driving and might insist that

       another person drive instead. However, there is simply no evidence that Smith

       did so insist. His criminal history was not relevant to a fact “of consequence in

       determining the action.” Evid. R. 401.7


[25]   Clayton also claims that, as a matter of fundamental fairness, if Smith’s past

       convictions were excluded, evidence of Clayton’s past misconduct should have

       been excluded. Initially, we observe that Smith and Clayton were not in like




       6
         Clayton theorized that, had Smith not been injured, Stacked Pickle management may have fired him for his
       drunken behavior at a company location and then argued that his lost wages could be correspondingly
       reduced by the jury. This theory, not based upon the actual events, is speculative. Moreover, as our
       Supreme Court has found prior criminal history irrelevant to compensatory damages, we are not free to carve
       out an exception for wages.
       7
        Having determined the lack of relevance to a fact of consequence in determining the action, we do not
       address Clayton’s argument that Smith’s criminal convictions constituted evidence of his habitual conduct of
       drinking and getting into trouble or the argument that Smith’s criminal history was somehow relevant to a
       determination of the punitive damages claim against Clayton.

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                            Page 11 of 29
       positions. Clayton was potentially liable for punitive damages. “Admitting

       evidence of past similar criminal conduct allows the factfinder to determine

       whether defendant has learned his lesson and profited by his past experience or

       whether despite his past experience the defendant nonetheless engaged in a

       ‘conscious, voluntary act or omission in reckless disregard of the consequences

       to another party.’” Sims, 73 N.E.3d 709 (quoting N. Ind. Pub. Serv. Co. v. Sharp,

       790 N.E.2d 462, 465 (Ind. 2003)). That said, Smith and Clayton were deemed

       to be birds of a feather before the eyes of the jury, as to their willingness to drink

       and drive.


[26]   Clayton described his typical social outings with Smith as “we were probably

       going to the bars a couple nights a week, and he would – would drink a lot. So

       I mean every – every – a couple days a week, probably, I saw him pretty

       intoxicated.” (Tr. Vol. II, pg. 95.) Subsequently, Clayton admitted that he

       must have been driving at the time of the collision, although he lacked memory

       of that, and the following exchange ensued:


               Smith’s Counsel: Well, you have – before this accident with
               Greg Smith, you had previously been intoxicated and been out
               driving vehicles, right?


               Clayton: We both had done it together a couple – on a couple
               different occasions, yes.


               Smith’s Counsel: But that’s not my question. My question is
               you, had [you] been out previously intoxicated and driving a
               vehicle, correct?


       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018        Page 12 of 29
                  Clayton’s Counsel: Excuse me, Your Honor, I’m going to
                  object.


       (Tr. Vol. II, pg. 103.) Clayton’s counsel objected only after Clayton explained

       that both he and Smith had driven while intoxicated and Smith’s counsel asked

       a follow-up, clarifying question. By this point, the jury had heard the evidence

       of both parties’ past misconduct.


[27]   Clayton’s remedy, albeit limited, would have been to ask for a limiting

       instruction in accordance with Sims, that is, the jury could have been instructed

       that they were to consider evidence of Clayton’s past misconduct of drunk

       driving only relative to punitive damages. The request was not made. At

       bottom, Clayton’s argument on appeal is that Smith’s past criminal conduct

       was more egregious than Clayton’s and the jury should have heard about it.

       But Smith’s convictions were not relevant and, regardless of relevancy, the jury

       was informed of Smith’s willingness to drink and drive. The jury was not left to

       apportion fault with a misleading impression that only one of the young men in

       the truck had such a propensity.8 Clayton has not demonstrated an abuse of

       discretion in the trial court’s evidentiary rulings in this regard.


                                      Expert or Skilled Witnesses
[28]   After pre-trial depositions were taken, Clayton filed a series of motions to

       exclude or restrict the opinion testimony of three of Smith’s anticipated expert



       8
           Clayton also testified that Smith “would get a little aggressive when he would drink.” (Tr. Vol. II, pg. 160.)


       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                                 Page 13 of 29
       or skilled witnesses: “Motion to exclude Plaintiff’s expert witness Sara Ford,”

       “Motion to exclude Plaintiff’s expert witness Ralph M. Buschbacher, M.D.,”

       and “Motion to exclude certain testimony of Plaintiff’s expert witness Debra E.

       Berens.” (Appellant’s App. at 159, 174, 204.) The trial court denied each of the

       motions; Clayton lodged continuing objections at trial based upon the grounds

       enumerated in his pretrial motions and now argues that the trial court abused its

       discretion by permitting the introduction of all or a portion of each challenged

       expert’s testimony.


[29]   Clayton’s motion to exclude witness Sara Ford (“Ford”), a vocational

       economist, addressed alleged deficiencies brought to light in Ford’s deposition

       testimony. Ford had opined that Smith was 100% disabled and concluded that

       he suffered a lifetime loss of earning totaling $2,150,684.00. Clayton argued

       that Ford had made a bald assertion as to total disability, based upon

       incomplete information and faulty logic. Allegedly, Ford “failed to provide an

       adequate foundation for her opinion that Plaintiff is 100% occupationally

       disabled since she reviewed an insufficient amount of data, she did not review

       data specific to Plaintiff’s local job market, and because she used boilerplate

       language in her report not tailored to the Plaintiff.” (Id. at 162.) Clayton

       contended that Ford had reviewed out-of-date medical records and strenuously

       suggested that Ford’s determination of 100% vocational disability was suspect

       because it was not based upon a physician’s like assessment or a medical

       records notation of 100% disability. Clayton also alleged that Ford had ignored




       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018      Page 14 of 29
       Smith’s expressed desire to return to work and aspects of his education and

       work history.


[30]   The trial court permitted Ford to testify and she opined that Smith was 100%

       occupationally disabled, and she further testified that his lost earnings

       amounted to $2,150,684.00 (based upon his managerial earnings at the time of

       the collision multiplied by 30.7 work years). On appeal, Clayton renews his

       argument that Ford “failed to provide an adequate foundation for her opinion

       that plaintiff is 100% occupationally disabled as she did not review a sufficient

       amount of data, she did not review data specific to plaintiff’s local job market,

       and because she used boilerplate language in her report that was not tailored to

       plaintiff.” Appellant’s Brief at 28.


[31]   The trial court acts as the gatekeeper when determining the admissibility of

       opinion evidence under Indiana Evidence Rule 702. Summerhill v. Klauer, 49

       N.E.3d 175, 180 (Ind. Ct. App. 2015). Evidence Rule 702 provides:


                   (a) A witness who is qualified as an expert by knowledge,
                       skill, experience, training, or education may testify in the
                       form of an opinion or otherwise if the expert’s scientific,
                       technical, or other specialized knowledge will help the trier
                       of fact to understand the evidence or to determine a fact in
                       issue.


                   (b) Expert scientific testimony is admissible only if the court is
                       satisfied that the expert testimony rests upon reliable
                       scientific principles.




       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018         Page 15 of 29
       Under this rule, a witness may be qualified as an expert by only one of the

       enumerated characteristics: knowledge, skill, experience, training, or

       education. Kubsch v. State, 784 N.E.2d 905, 921 (Ind. 2003). “It is within the

       trial court’s sound discretion to decide whether a person qualifies as an expert

       witness.” Id.


[32]   Expert scientific testimony is admissible only if the court is satisfied that the

       scientific principles upon which the expert testimony rests are reliable, and the

       court determines admissibility under 702(b) by considering the factors discussed

       in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). Id. A witness not

       qualified to offer expert testimony under Evidence Rule 702 may be qualified as

       a “skilled witness” or “skilled lay observer.” Id. at 922. A skilled witness has a

       degree of knowledge that falls short of being declared an expert under Rule 702,

       but somewhat beyond that possessed by ordinary jurors. Id. Pursuant to

       Indiana Evidence Rule 701, a skilled witness may provide an opinion or

       inference that is “(a) rationally based on the witness’s perception; and (b)

       helpful to a clear understanding of the witness’s testimony or to a determination

       of a fact in issue.”


[33]   Clayton has not challenged Ford’s credentials or qualifications to present expert

       or skilled witness testimony. Rather, he criticized the thoroughness of her

       research and observed that her assessment of 100% vocational disability had not

       been echoed by a physician. However, “[o]nce the admissibility of the expert’s

       opinion is established under Rule 702, ‘then the accuracy, consistency, and

       credibility of the expert’s opinions may properly be left to vigorous cross-

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018        Page 16 of 29
       examination, presentation of contrary evidence, argument of counsel, and

       resolution by the trier of fact.’” Estate of Borgwald v. Old Nat’l Bank, 12 N.E.3d

       252, 257 (Ind. Ct. App. 2014) (quoting Sears Roebuck & Co. v. Manuilov, 742

       N.E.2d 453, 460 (Ind. 2001)).


[34]   Clayton subjected Ford’s methodology and conclusions to vigorous cross-

       examination. Confronted with the knowledge that she alone had assigned the

       fixed, maximum 100% numeric value, Ford testified that she had heavily relied

       upon the fact that Smith could not use his hands to perform a task. Clayton

       takes issue with the breadth of Ford’s research, the methodology used to

       forecast lost wages, and the purported lack of corroboration of her definitive

       conclusion.9 Such arguments go to the weight of the opinion testimony as

       opposed to its admissibility. Clayton has not demonstrated that the trial court

       abused its discretion by permitting Ford to testify.


[35]   Regarding Dr. Buschbacher’s anticipated testimony, Clayton filed a motion to

       exclude him as a witness, but substantively the motion sought exclusion of

       specific areas of testimony. That is, based upon Dr. Buschbacher’s deposition

       testimony, Clayton considered discussion of nine potential health risks to




       9
        Although Ford was the sole witness to state that Smith has a total vocational disability, there was not a total
       absence of corroboration. Dr. Scott Shapiro testified that Smith’s spinal cord injuries were so extensive that
       he retained only some bicep function. Dr. Julie Chow testified that Smith was classified as quadriplegic. Dr.
       Ralph Buschbacher testified that Smith’s injuries were permanent and prognosis for improvement was poor.
       According to Dr. Buschbacher, Smith was “not a candidate for employment” and was “truly unemployable.”
       (Tr. Vol. IV, pg. 56.) He opined that there was an 85% to 90% chance that Smith would not be gainfully
       employed. Smith’s mother testified that his health was not stable enough to permit him to go back to school
       and that he needed a caregiver to leave home.

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                               Page 17 of 29
       “constitute speculation.” (App. Vol. III, pg. 177.) Prior to and at trial, Clayton

       sought to exclude testimony he characterized as “nine opinions issued by [Dr.]

       Buschbacher.” Id.


[36]   At trial, Dr. Buschbacher described Smith’s then-current medical conditions

       and diagnoses; that is, Smith had sustained a permanent spinal cord injury at

       the neck level, with poor prognosis for improvement, with attendant brain

       injury, spasticity, shoulder pain, and depression.10 He was intellectually

       normal. In Dr. Buschbacher’s opinion, Smith had a reduction in his life

       expectancy of twenty years.


[37]   Over Clayton’s objection, Dr. Buschbacher was permitted to describe “potential

       complications” of Smith’s quadriplegia. (Tr. Vol. IV, pg. 57.) As for conditions

       for which Smith was thought to be at risk, these included complications from

       pressure sores, syringomyelia (enlargement of a tiny tube in the center of the

       spinal cord), megacolon (which could require a colostomy), renal failure, deep

       vein thrombosis, abnormal bone growth, accelerated cervical degenerative joint

       disease, cardiovascular disease/abnormalities, and orthostatic hypotension.


[38]   Clayton did not challenge Dr. Buschbacher’s qualifications to examine Smith,

       to draw conclusions based upon a reasonable medical certainty, or to assist the

       jury in understanding Smith’s diagnosis, prognosis, and risk factors. In short,

       Clayton did not contest Dr. Buschbacher’s qualifications as a medical expert.



       10
            Dr. Buschbacher had examined Smith but was not one of his treating physicians.


       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                   Page 18 of 29
       Rather, Clayton sought to tailor the expert testimony to exclude testimony

       about certain risks relatively unlikely to occur.


[39]   On appeal, Clayton observes that Dr. Buschbacher made certain admissions,

       such as: it is more likely than not that Clayton would not suffer from

       cardiovascular disease, predictably all persons suffer some joint degeneration in

       time, the chances of a bone infection, deep vein thrombosis, or syringomyelia

       are low, proper care could lessen the chance of renal failure to less than 10%,

       the occurrence of megacolon is less than 10%, and it is impossible to predict a

       specific risk of abnormal bone growth. These observations illustrate that Dr.

       Buschbacher’s testimony was indeed subjected to vigorous testing of its

       accuracy, consistency and credibility. Dr. Buschbacher did not simply

       speculate as to whether some risks existed; rather, he testified that, based upon

       his training and experience, some risks were present to a reasonable degree of

       medical certainty.11 He explained the chances that some conditions would

       manifest was low, some were hard to predict, and, as to at least one risk, it

       could not be known.12 Dr. Buschbacher did not offer a medical opinion based

       upon mere speculation nor did the trial court ignore its gatekeeping function.




       11
          Dr. Buschbacher clarified that he was more than 50% certain that Smith was at risk for complications, but
       this did not mean that Smith more than likely would experience a particular complication.
       12
          Dr. Buschbacher differentiated between risks less likely to occur and those very likely to occur. For
       example, he opined that all persons who have suffered a spinal cord injury lose bone mass and that there was
       a very high risk of osteoporosis or osteoporatic fracture below the spinal injury site.

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                             Page 19 of 29
       Clayton’s arguments are directed to the weight of the evidence and not its

       admissibility.


[40]   Finally, in his pre-trial motion, Clayton sought to exclude testimony from

       Debra Berens, Ph.D. (“Berens”), a life care planner, “regarding the opinions

       that rely on the expert opinion of an economist as they lack foundation.” (App.

       Vol. III, pg. 205.) Berens testified that she had reviewed Smith’s medical

       records, researched costs for services, and compiled a life care plan inclusive of

       such expenses as home modifications, wheelchair replacement, massage

       therapy, medications, psychological services, transportation, and medical care.

       She explained the origins of assigned costs; for example, psychological and

       medical providers “have been billing at that rate.” (Tr. Vol. IV, pg. 136.) Some

       costs were derived from a national database; she looked to a Veterans

       Administration estimate for wheelchair accessibility home modification costs.

       She used current actual medication costs. Berens conceded that she “deferred

       to an economist for some present value calculations,” Id. at 214, and some costs

       were neither adjusted for inflation nor reduced to present value. Generally,

       Berens used current costs multiplied by life expectancy and she suggested that

       “a layperson could add up” the total once costs were assigned. Id. at 215.


[41]   The thrust of Clayton’s appellate argument is that “the opinions in question

       admittedly require an economist and no economist testified to support the plan”

       and thus “Berens’ report and testimony is her own admission unsupported and

       lack[ing] foundation and should have been excluded.” Appellant’s Brief at 35.

       He also makes a bald assertion that, as to each expense, a “personal injury”

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018      Page 20 of 29
       litigant “would only be entitled to the present value of the aforementioned items

       under Indiana law.” Appellant’s Brief at 34. “Present value” has been defined

       as representing the present value of a sum of money to be paid over a period of

       years, with the discounted award consisting of an amount which would be

       invested to yield the future sum. Ind. Bureau of Motor Vehicles v. Ash, Inc., 895

       N.E.2d 359, 368 (Ind. Ct. App. 2008). Although evidence of present value may

       assist the trier of fact in the determination of a reasonable award, it is not

       essential to an award of damages. Id.


[42]   At bottom, Clayton’s position is that Berens did not offer specialized knowledge

       that could help the jury understand the evidence because she is not an

       economist. However, Clayton does not provide authority for the propositions

       that only an economist can project future aggregate costs or that each individual

       cost must be reduced to present value for presentment to the jury. Indeed, we

       have acknowledged that, although present value is generally a proper

       consideration in determining an appropriate award, “an awareness of general

       inflation and a constant depreciation and cheapening of money lies within the

       zone of discretion given to the trier of fact in the assessment of damages.”

       Griffin v. Acker, 659 N.E.2d 659, 663 (Ind. Ct. App. 1995). Clayton’s preference

       for testimony from an economist expressed uniformly in present day values is

       directed to the weight of the evidence. Again, he has not demonstrated that the

       trial court abused its discretion by refusing to exclude Dr. Berens as a skilled

       witness.




       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018        Page 21 of 29
                                Award of Prejudgment Interest
[43]   Clayton next argues that Smith was ineligible for prejudgment interest because

       he failed to satisfy the statutory prerequisite of making a written offer of

       settlement to Clayton under the Tort Prejudgment Interest Statute, Indiana

       Code Sections 34-51-4-1 to -9 (“the TPIS”). Clayton acknowledges that Smith

       sent a letter to counsel who had been retained by Progressive to pursue a

       declaratory judgment but asserts that the only written offer of settlement in the

       tort action was addressed to Allstate’s counsel.13


[44]   Pursuant to Indiana Code Section 34-51-4-6, the chapter providing for

       prejudgment interest does not apply if:


                (1) within one (1) year after a claim is filed in the court, or any
                    longer period determined by the court to be necessary upon a
                    showing of good cause, the party who filed the claim fails to
                    make a written offer of settlement to the party or parties
                    against whom the claim is filed;


                (2) the terms of the offer fail to provide for payment of the
                    settlement offer within sixty (60) days after the offer is
                    accepted; or




       13
         At the hearing on motion to correct error, Clayton’s counsel acknowledged that “[Smith] gave a letter to
       Allstate’s counsel, or defendant Clayton’s counsel through Allstate,” but argued that “[he] did not give one to
       counsel for Clayton for Progressive. So, they offered to settle with Allstate. Again, it wasn’t a full and
       complete settlement.” (Tr. Vol. IV, pg. 214.)

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                              Page 22 of 29
               (3) the amount of the offer exceeds one and one-third (1 1/3) of
                   the amount of the judgment awarded.


[45]   “A prerequisite to the recovery of prejudgment interest is a settlement letter.”

       Alsheik v. Guerrero, 979 N.E.2d 151, 154 (Ind. 2012). Its purpose is to afford the

       adverse party with notice of a claim and to provide them with an opportunity to

       engage in meaningful settlement. Id. The letter must contain the appropriate

       time-limiting language and the letter must be timely sent. Id.


[46]   Smith filed suit against Clayton on June 15, 2016. On July 18, 2016, Randall

       Degan (“Degan”) entered an appearance on behalf of Clayton and filed an

       answer. Degan had been retained by Allstate (who insured Clayton pursuant to

       his parents’ insurance policy) to provide a defense for Clayton. On September

       28, 2016, Smith sent a Time-Limited Settlement Demand addressed to Degan.

       Although Degan would subsequently be permitted to withdraw his

       representation, he was counsel of record for Clayton at that time. Progressive

       was then denying coverage; counsel retained by Progressive entered an

       appearance on Clayton’s behalf on November 9, 2016.


[47]   On March 9, 2017, Smith sent a Time-Limited Settlement Demand addressed

       to Thomas Vetne, counsel for Progressive who had entered an appearance in

       the declaratory judgment action. The demand letter stated in part:


               Your client … Progressive is defending Clayton in the personal
               injury action pending in the Marion County Superior Court …
               Cause number 49D14-1606-CT-021431; and has also initiated a
               Declaratory Judgment action [in] which you are representing
               Progressive in the Marion County Superior Court … cause
       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018        Page 23 of 29
               number 49D02-1701-PL-002865. Because of the dual ongoing
               litigation and the time and expense which will be incurred in
               pursuing both lawsuits, it would seem appropriate to discuss
               settlement of Progressive’s exposure prior to incurring those
               costs.


       (Appellee’s App. Vol. II, pg. 107.)


[48]   The TPIS requires that a compliant demand for settlement be made to the party

       or parties against whom the claim is filed. Here, the trial court found that

       Clayton received the requisite statutory settlement demand. Our review of the

       record indicates that, on September 28, 2016, Smith complied with the TPIS by

       making a demand for settlement upon Clayton, the sole defendant in this tort

       claim, through his counsel of record on that date. The sole defendant having

       been timely made aware of a demand for settlement, the TPIS does not require

       that additional entities be served with a demand letter. The trial court did not

       err in concluding that Smith was eligible for an award of prejudgment interest

       under the TPIS.


                                Motion for Post-Verdict Credit
[49]   In July of 2016, Smith forwarded medical bills to a Progressive claims adjuster

       and requested confirmation of receipt of the bills. A Progressive claims

       representative responded via e-mail: “To my knowledge, there is no bodily

       injury on this claim as it is a single vehicle accident. There is $5,000.00 of

       medical payments available and once that is exhausted health insurance will




       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018       Page 24 of 29
       pick up.” (Appellee’s App. Vol. II, pg. 52.) Thereafter, Progressive paid out

       the sum of $5,000.00.


[50]   Post-trial, Clayton asserted that he was entitled to a $5,000.00 reduction of the

       jury award due to the Progressive payment, pursuant to Indiana Code chapter

       34-44-2, which governs advance payments in a personal injury case.


[51]   Indiana Code Section 34-44-2-1 provides:


               (a) This chapter applies to an action brought to recover damages
                   for:


                    (1) personal injuries;


                    (2) wrongful death; or


                    (3) property damage.


               (b) This chapter does not apply to actions in which there is more
                   than one (1) defendant.


[52]   Indiana Code Section 34-44-2-3 provides:


               If it is determined that the plaintiff is entitled to recover in an
               action described in section 1 of this chapter:


               (1) the defendant may introduce evidence of any advance
                   payment made; and




       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018           Page 25 of 29
               (2) the court shall reduce the award to the plaintiff to the extent
                   that the award includes an amount paid by the advance
                   payment.


[53]   The purpose of the advance payment statute is to prevent double recovery if an

       advance payment has been made to a plaintiff by a defendant’s insurance

       company. Nealy v. Am. Family Mut. Ins. Co., 910 N.E.2d 842, 846 (Ind. Ct. App.

       2009), trans. denied. Apart from the advance payment statute, some policies

       include an explicit provision for a setoff of medical expense payments. Id. at

       848. Where a policy permits an insurer to offset payments under medical

       coverage against payments under liability coverage, the insurer has the burden

       of establishing that a liability judgment actually included the advanced medical

       expenses, and no offset will be allowed where it does not sustain this burden.

       Crabtree ex rel. Kemp v. Estate of Crabtree, 837 N.E.2d 135, 142 (Ind. 2005).


[54]   A typical case involving advance payments is one with an injured plaintiff in

       one vehicle and a tortfeasor in another, with medical payments coverage

       supplied by the insurer of the plaintiff’s car and the relevant liability coverage

       insured by the tortfeasor’s insurer. Nealy, 910 N.E.2d. at 845. In that case, an

       “advance payment” is one advanced by the tortfeasor’s insurer as, in effect, an

       interim payment of potential damages for which the tortfeasor may be liable.

       Crabtree, 837 N.E.2d at 140. Reducing a judgment by the amount of an

       advance payment eliminates exposure of the defendant against whom the

       judgment is entered (as opposed to his insurer) to the amount already paid by

       the insurer. Id. The statutory definition of “advance payment” only


       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018           Page 26 of 29
       encompasses a payment made by a defendant or the defendant’s insurance

       company. Nealy, 910 N.E.2d at 846.


[55]   Here, the jury heard evidence of tortious conduct and determined that Clayton

       was liable to Smith. However, although Progressive provided a defense to

       Clayton, it did so under a reservation of rights. Progressive denied that it had

       an obligation to pay compensation arising from Clayton’s tortious conduct.

       Given that the declaratory judgment was pending at the time of the post-trial

       hearing in this personal injury action, it had not been judicially determined that

       Progressive had any duty to Clayton. It had not been established that

       Progressive was or was not defendant Clayton’s insurer. “The [advance

       payments] statute provides simply that payment by the defendant or his

       insurance company will be treated as advance payments thus reducing any

       judgment to the extent that the award includes an amount paid by the advance

       payment.” Crabtree, 837 N.E.2d at 142. Here, the trial court was not obliged,

       upon argument of counsel and in the absence of further factual development,14

       to reduce the jury verdict under the advance payment statute by the $5,000.00

       tendered by Progressive.


[56]   Clayton also summarily claimed, at the post-trial hearing, that sums paid by

       Allstate to Smith pursuant to a confidential settlement should be treated, in




       14
         There was some discussion, in a bench conference, regarding an insurance policy and whether counsel had
       been provided with a copy. In any event, no testimony was elicited at the hearing and no evidentiary exhibits
       were formally admitted into evidence.

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                            Page 27 of 29
       their entirety, as advance payments offsetting the verdict. On appeal,

       Progressive asserts that Clayton was Allstate’s insured and any payment to

       Smith from Allstate was to limit Clayton’s liability in the tort action. Smith

       responds that Clayton’s motion for set-off was premature and there has been no

       factual development as to the nature and extent of claims settled in the Allstate-

       Smith-Clayton settlement.15 However, Smith seems to concede that the

       automobile bodily injury liability limits of the Allstate policy ($100,000.00)

       could likely in future litigation be deemed an advance payment to Smith on

       behalf of Clayton.


[57]   As we have previously observed, the declaratory judgment action was pending

       when the trial court conducted the post-trial hearing in the personal injury case.

       At that hearing, argument of counsel was heard but no additional evidence was

       introduced. As such, we agree with Smith that Clayton did not establish his

       entitlement to have the jury verdict reduced at that hearing.



                                                 Conclusion
[58]   Clayton did not demonstrate an abuse of the trial court’s discretion in its

       evidentiary rulings. The trial court did not err in finding the prejudgment

       interest statute to be applicable. Clayton did not establish entitlement to a




       15
         At the post-trial hearing, Smith acknowledged that Clayton had been partially released but also asserted
       that Allstate had been released upon any claim that Clayton might have for negligent or wrongful claims
       handling. Clayton assigned to Allstate any claim that he might have against Progressive.

       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018                             Page 28 of 29
       contemporaneous reduction of the jury verdict under the advance payment

       statute.


[59]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CT-705 | October 26, 2018   Page 29 of 29